The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the applicant’s amendment filed on 16 September 2022. 
Claims 1-18, and 20 are pending and examined. Claims 1-18, and 20 are currently amended.  Claim 19 is cancelled.
Response to Arguments
Drawing objection is withdrawn due to filing a replacement drawing.
Rejection of claims 1-18, and 20 under 35 USC 101 is withdrawn due to Applicant’s arguments and amendments.
Rejection of claims 17 under 35 USC 112b is withdrawn due to Applicant’s arguments and amendments.
With regard to rejection of claims 1-4, 15-18, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Huntzicker US 2014/0324248 (A1) in view of Dantu, US 2012/0053805 (A1).  Applicant seems to argue that Dantu fails to teach a road surface quality sensor for measuring data representative of road surface quality; and recording data representative of road surface quality for the measured distance travelled by the towed vehicle indicative of a variety of road surface conditions as recited in independent claims 1 and 20.  Examiner respectfully disagrees.  Dantu teaches that “A bad road can also increase the chance of an accident. Road conditions can be analyzed using a motion sensor such as an accelerometer that is capable of detecting subtle and extreme vibrations experienced inside the vehicle while it is in motion. These vibrations can be in the form of jerks or bumps created by a rugged surface that is present on many of the roads seen today”, ¶54; and integration of data collected from accelerometer for a road surface irregularities and distance data over a road to produce a map, ¶33-35.
There seems to be no argument against any of the dependent claims and Applicant relies on the dependency of the independent claims.  As such, since independent claims 1 and 20 are not allowable, dependent claims 2-18 are not allowable.
Applicant’s amendment necessitates new ground of rejection as set forth in this Office Action.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-18 are rejected because claim 17 fails to particularly point out and distinctly claim the subject matter which the applicant regards as his invention.
Claim 1 is rejected because “means for servicing” corresponds to servicing body in specification [0052] is unclear and indefinite.  It is not clear what servicing body is.  Is servicing body a servicing mechanic or a diagnostic scan tool or even a diagnostic software.  Any of this interpretation will change the scope of examination.  For interpretation purpose, servicing body is anything that is able to service a vehicle.  Appropriate correction is needed.  Claims 2-18 are rejected based on their dependency on the rejected base claim 1.
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“means for recording”, “means for indicating”, and “means for servicing” as recited in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  “means for recording” corresponds to computer 50 in specification [0050]. “means for indicating” corresponds to second display 37 in specification [0052], and “means for servicing” corresponds to servicing body in specification [0052].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, 
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 15-18, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Huntzicker US 2014/0324248 (A1) in view of Dantu, US 2012/0053805 (A1).  
As to claim 1, Huntzicker teaches an odometer system for indicating that a towed vehicle requires maintenance service (Fig. 1 and related text, towed vehicle 10) comprising:
a distance measurement sensor for measuring data representative of distance travelled by the towed vehicle (“The control module 22 can derive a variety of values based on the received signals, such as an odometer value based on a calculated distance derived from the velocity sensor 50”, ¶15);
means for receiving the data representative of distance travelled by the towed vehicle (“The control module 22 can derive a variety of values based on the received signals, such as an odometer value based on a calculated distance derived from the velocity sensor 50”, ¶15);
a processor for providing data indicative of the distance travelled by the towed vehicle (“The control module 22 can derive a variety of values based on the received signals, such as an odometer value based on a calculated distance derived from the velocity sensor 50”, ¶15);
means for indicating when maintenance service of the towed vehicle is due based upon distance travelled by the towed vehicle over a variety of road surface conditions (“input processing module 302 stores mileage traveled while in towing mode in the data store 338, which may be later used to predict needed maintenance or servicing of the vehicle 10”, ¶24); and,
means for servicing the towed vehicle when maintenance service of the towed vehicle is indicated to be due (“input processing module 302 stores mileage traveled while in towing mode in the data store 338, which may be later used to predict needed maintenance or servicing of the vehicle 10”, ¶24).
Huntzicker does not specifically teach:
a road surface quality sensor for measuring data representative of road surface quality; and
means for recording the data representative of road surface quality and 
a processor for providing data indicative of a variety of road surface conditions.
However, Dantu teaches: 
a road surface quality sensor for measuring data representative of road surface quality (“A bad road can also increase the chance of an accident. Road conditions can be analyzed using a motion sensor such as an accelerometer that is capable of detecting subtle and extreme vibrations experienced inside the vehicle while it is in motion. These vibrations can be in the form of jerks or bumps created by a rugged surface that is present on many of the roads seen today”, ¶54); 
means for recording data representative of road surface quality for the measured distance travelled by the towed vehicle indicative of a variety of road surface conditions (Dantu: integration of data collected from accelerometer for a road surface irregularities and distance data over a road to produce a map, ¶33-35); and
a processor for providing data indicative of a variety of road surface conditions (Dantu: integration of data collected from accelerometer for a road surface irregularities and distance data over a road to produce a map, ¶33-35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the telematics of towed vehicle as taught by Huntzicker to include a road surface quality sensor for measuring data representative of road surface quality; means for recording the data representative of road surface quality and a processor for providing data indicative of a variety of road surface conditions as taught by Dantu to improve towing configuration (Huntzicker: ¶2-5). 
As to claim 2, Huntzicker modified by Dantu teaches the odometer system wherein the processor determines service intervals for performing maintenance services on the towed vehicle based on the distance travelled by the towed vehicle over the variety of road surface conditions (Dantu: “The usage of these roads is based on the area, thus determining the quality of the road while the frequency of the maintenance also differs.”, ¶40, 33-35).
As to claim 3, Huntzicker modified by Dantu teaches the odometer system wherein the service intervals are determined based on the distance travelled by the towed vehicle and the road surface quality of the distance travelled (Dantu: “The usage of these roads is based on the area, thus determining the quality of the road while the frequency of the maintenance also differs.”, ¶40, 33-35).
As to claim 4, Huntzicker modified by Dantu teaches the odometer system, further comprising a positioning system that generates positioning data of the distance travelled by the towed vehicle and the location of the road surface quality of the distance travelled (Dantu: “The usage of these roads is based on the area, thus determining the quality of the road while the frequency of the maintenance also differs.”, ¶40, “using “GPS coordinates”, ¶33-35, 8).
As to claim 15, Huntzicker modified by Dantu teaches the odometer system wherein the processor is connectable to a cloud computer network for transferring the data  for distribution or analytical review (Huntzicker: ¶20; Dantu: integration of data collected from accelerometer for a road surface irregularities and distance data over a road to produce a map, ¶33-35; see claim 1 above for rationale supporting obviousness, motivation and reasons to combine).
As to claim 16, Huntzicker modified by Dantu teaches the odometer system wherein the processor is connectable to a towing vehicle to transfer the data to a driver thereof to alert said driver of detected towing conditions (Huntzicker: ¶15-16; Dantu: integration of data collected from accelerometer for a road surface irregularities and distance data over a road to produce a map, ¶33-35; see claim 1 above for rationale supporting obviousness, motivation and reasons to combine).
As to claim 17, Huntzicker modified by Dantu teaches the odometer system wherein the detected towing conditions include change in load conditions, excessive vibrations in towing vehicle and other relevant driving conditions (Huntzicker: Fig. 1; Dantu: ¶41-42; see claim 1 above for rationale supporting obviousness, motivation and reasons to combine).
As to claim 18, Huntzicker modified by Dantu teaches the odometer system wherein the processor is connectable to the towing vehicle via a mobile transmitting device to wirelessly transmit said data for presentation to the driver of the towing vehicle (Huntzicker: “the user interface 204 may be part of a navigation system of the towing vehicle 14 of FIG. 1 or may be part of an infotainment system of the towing vehicle 14 of FIG. 1”, ¶19-20).
As to claim 20, Huntzicker teaches a method of collecting and displaying usage data for a towed recreational vehicle (Fig. 1 and related text, towed vehicle 10), comprising the steps of:
generating data representative of distance travelled by the towed vehicle (“The control module 22 can derive a variety of values based on the received signals, such as an odometer value based on a calculated distance derived from the velocity sensor 50”, ¶15);
supplying the combined data to one or more system users to provide information as to the usage of the towed vehicle and/or the road surface quality (“The control module 22 can derive a variety of values based on the received signals, such as an odometer value based on a calculated distance derived from the velocity sensor 50”, ¶15);
indicating when maintenance service of the towed vehicle is due based upon distance travelled by the towed vehicle over a variety of road surface conditions (“input processing module 302 stores mileage traveled while in towing mode in the data store 338, which may be later used to predict needed maintenance or servicing of the vehicle 10”, ¶24); and,
servicing the towed vehicle when maintenance service of the towed vehicle is indicated to be due (“input processing module 302 stores mileage traveled while in towing mode in the data store 338, which may be later used to predict needed maintenance or servicing of the vehicle 10”, ¶24).
Huntzicker does not specifically teach:
collecting data representative of road surface quality for the distance travelled by the towed vehicle. 
combining the data representative of the distance travelled by the towed vehicle with data representative of road surface quality for the distance travelled by the towed vehicle in real time to provide data indicative of the distance travelled by the towed vehicle in a variety of road surface conditions.
However, Dantu teaches: 
collecting data representative of road surface quality for the distance travelled by the towed vehicle (“A bad road can also increase the chance of an accident. Road conditions can be analyzed using a motion sensor such as an accelerometer that is capable of detecting subtle and extreme vibrations experienced inside the vehicle while it is in motion. These vibrations can be in the form of jerks or bumps created by a rugged surface that is present on many of the roads seen today”, ¶54); and
combining the data representative of the distance travelled by the towed vehicle with data representative of road surface quality for the distance travelled by the towed vehicle in real time to provide data indicative of the distance travelled by the caravan in a variety of road surface conditions (Dantu: integration of data collected from accelerometer for a road surface irregularities and distance data over a road to produce a map, ¶33-35).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the telematics of towed vehicle as taught by Huntzicker to include collecting data representative of road surface quality for the distance travelled by the towed vehicle, and combining the data representative of the distance travelled by the towed vehicle with data representative of road surface quality for the distance travelled by the towed vehicle in real time to provide data indicative of the distance travelled by the caravan in a variety of road surface conditionsas taught by Dantu to improve towing configuration (Huntzicker: ¶2-5). 
Claims 5-6 are rejected under 35 U.S.C. §103 as being unpatentable over Huntzicker US 2014/0324248 (A1) in view of Dantu, US 2012/0053805 (A1), further in view of Guyette et al, US 2016/0366815 (A1).  
As to claim 5, Huntzicker modified by Dantu does not specifically teach:
wherein the positioning system comprises a GNSS receiver that generates autonomous geo-spatial positioning data of the towed vehicle through multiple satellite systems.
However, Guyette teaches a GNSS receiver for positioning information through a satellite count of less than 5 (Guyette: claims 1 and 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the telematics of towed vehicle as taught by Huntzicker modified by Dantu to include the positioning system comprises a GNSS receiver that generates autonomous geo-spatial positioning data of the towed vehicle through multiple satellite systems as taught by Guyette to improve towing configuration (Huntzicker: ¶2-5). 
As to claim 6, Huntzicker modified by Dantu and Guyette teaches the usage recordal system wherein the GNSS receiver also further generates distance and speed data of the towed vehicle (Guyette: ¶3).
Claims 7 and 8 are rejected under 35 U.S.C. §103 as being unpatentable over Huntzicker US 2014/0324248 (A1) in view of Dantu, US 2012/0053805 (A1), further in view of Kyrtsos, US 6011827 (A).  
As to claim 7, Huntzicker modified by Dantu does not specifically teach:
wherein the distance measurement sensor comprises a wheel rotation sensor mounted to at least one of the wheels of the towed vehicle for measuring partial or full wheel rotation.
However, Kyrtsos teaches a signal generating device installed in a wheel hub to measure measuring partial or full wheel rotation (Kyrtsos: C3L2-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the telematics of towed vehicle as taught by Huntzicker modified by Dantu to include the distance measurement sensor comprises a wheel rotation sensor mounted to at least one of the wheels of the towed vehicle for measuring partial or full wheel rotation as taught by Kyrtsos to improve towing configuration (Huntzicker: ¶2-5). 
As to claim 8, Huntzicker modified by Dantu and Kyrtsos teaches the usage recordal system wherein the processor receives a number of partial or full wheel rotations over time and calculates the speed and distance travelled by the towed vehicle (Kyrtsos: C3L2-15, C4L55-62, claim 17).
Claims 9-10, and 14 are rejected under 35 U.S.C. §103 as being unpatentable over Huntzicker US 2014/0324248 (A1) in view of Dantu, US 2012/0053805 (A1), further in view of Bobye et al., US 2017/0307378 (A1).  
As to claim 9, Huntzicker modified by Dantu does not specifically teach:
wherein the road surface quality sensor further comprising an accelerometer mounted to a body of the towed vehicle to measure axial movement of the chassis with respect to the road surface.
However, Bobye teaches a set of two accelerators are arranged in a vehicle to measure x, y, z axes movement of the vehicle along a path (Bobye: Fig. 2; ¶9-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the telematics of towed vehicle as taught by Huntzicker modified by Dantu to include at least one accelerometer mounted to a body of the towed vehicle to measure axial movement of the chassis with respect to the road surface as taught by Bobye to improve towing configuration (Huntzicker: ¶2-5). 
As to claim 10, Huntzicker modified by Dantu and Bobye teaches the odometer system wherein the at least one accelerometer is mounted to a chassis of the towed vehicle to measure axial movement of the chassis with respect to the road surface (Bobye: Fig. 2; ¶9-11).
As to claim 14, Huntzicker modified by Dantu and Bobye teaches the odometer system wherein the axial movement of the chassis with respect to the road surface is recorded by the processor against the distance travelled by the towed vehicle (Bobye: Fig. 2 and related text; ¶9-11).
Allowable Subject Matter
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUEN WONG/Primary Examiner, Art Unit 3667